Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 12/28/2021 was received and considered.
Claims 1, 5-10 and 12-18 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,601,810 and 9,935,930 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Theodore Shih, 60,645, on 1/26/2022.
The application has been amended as follows: 

Please REPLACE ALL CLAIMS with those included in the attached Office Action Appendix.


Allowable Subject Matter
Claims 1, 5-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks (12/28/2021, p. 10) are persuasive.
The previous double patenting rejections are withdrawn in view of the terminal disclaimer filed 1/26/2021.
The Examiner additionally refers to the discussion of the allowed subject matter in prior application numbers: 13/229,285, 14/450,104, 14/526,393, 14/663,244, 14/471,145.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
January 27, 2022